Citation Nr: 1042816	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned in Wichita, Kansas, in March 2009.  
The hearing transcript is of record and has been reviewed.

The Board notes that the above issues were remanded by the Board 
in April 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that 
the Veteran's hearing loss is related to his active duty service.

2.  The competent and credible evidence fails to demonstrate that 
the Veteran's tinnitus is related to his active duty service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active duty service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in October 2004 with regard to hearing loss; 
January 2006 with regard to tinnitus and; May 2006 with regard to 
both claims, fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
regard, these letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.
On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2006 letter provided this 
notice to the Veteran.

The Board observes that with respect to the issue of service 
connection for tinnitus, the January 2006 letter was sent to the 
Veteran prior to the June 2006 rating decision.  The Board 
further observes that with respect to the issue of service 
connection for bilateral hearing loss, the October 2004 letter 
was sent to the Veteran prior to the July 2005 rating decision.  
The VCAA notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the Veteran's 
claim.  Nevertheless, the Board finds this error nonprejudicial 
to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the May 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a) (2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, 
and after the notice was provided the case was readjudicated and 
a December 2006 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, Social Security Administration (SSA) records, 
and VA treatment records are associated with the claims folder.
In April 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded in order for the RO to attempt to 
obtain copies of Social Security Administration (SSA) records.  
VA has a duty to obtain SSA records when they may be relevant to 
a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
The Board notes that the requested records were indeed obtained; 
however, the Board further notes that there is no mention of 
hearing loss or tinnitus in the SSA records obtained and they are 
therefore not relevant to the Veteran's current claims.  
Nevertheless, the records having been obtained, the issues now 
return to the Board for appellate review.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion with respect 
to the issues on appeal was obtained in a May 2005 compensation 
and pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the service and VA medical records in the 
Veteran's claims file.  The examiner considers all of the 
pertinent evidence of record including the statements of the 
Veteran, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  The Board 
observes that the examiner did not review the Veteran's SSA 
records as they were not of record at the time of the 
examination, however, the Board notes that the SSA records do not 
contain any reference to hearing loss or tinnitus and as such, 
there was no need for the examiner to review those records.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).
Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its April 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  However, as will be further explained below, hearing 
loss is not shown within one year of service discharge.  
Therefore, presumptive service connection is not warranted.

Service connection is generally warranted only if there is 
competent evidence of a causal relationship between any present 
disability and service.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board 
acknowledges that lay evidence may be sufficient to establish a 
causal relationship between a current disability and service.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Additionally, lay persons can 
provide an eye-witness account of a Veteran's visible symptoms.  
See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of a disease 
may form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).  In weighing 
lay evidence, the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 Vet. 
App. 427, 433 (2006).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

I.  Bilateral Hearing Loss

The Veteran contends that he suffered acoustic trauma during his 
military service that he claims has caused bilateral hearing 
loss.  He specifically contends that he was exposed to loud 
noises caused by rocket fire and gunfire while serving in 
Vietnam.  The Veteran's DD-214 notes that his military 
occupational specialty was operator of multi-channel transmission 
systems, or radio operator.

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2010).  The United States Court of Appeals for 
Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a medical 
relationship between a Veteran's in-service exposure to loud 
noise and a current hearing loss disability.

The medical evidence of record reveals that there is a current 
diagnosis of a hearing disability.  According to the May 2005 C&P 
audiological examination, the Veteran has mild to moderate high 
frequency sensorineural hearing loss bilaterally, beginning at 
3000 Hz in the right ear and 2000 Hz in the left ear.  
Additionally, the Board notes that the Veteran exhibited speech 
recognition scores of 96 percent in the right ear and 92 percent 
in left ear.  Thus the Board concludes that the Veteran has a 
current disability according to the definition of impaired 
hearing under 38 C.F.R. § 3.385 (2010).

After a careful review of the record, the Board concludes that 
the competent evidence of record, however, does not demonstrate 
that the Veteran's bilateral hearing loss is related to his 
military service.  The Veteran's service treatment records do not 
indicate that the Veteran was diagnosed with hearing loss while 
on active duty.  The Veteran's August 1966 entrance examination 
report noted that the Veteran scored a 15/15 on the whispered 
voice test and exhibited no hearing loss on the audiometric exam.  
The Veteran's July 1969 separation examination also indicated 
that the Veteran's hearing was within normal limits bilaterally, 
although it is noted that the Veteran did show some indication of 
hearing loss, scoring 10dB in all frequencies.  Additionally, the 
Board notes that the Veteran's July 1969 report of medical 
history does not indicate that the Veteran suffered from any ear 
problems.  As such, there is no indication that the Veteran was 
diagnosed with hearing loss while on active duty.  

In addition, the Veteran provides a medical history in the May 
2005 VA audiological examination.  The Veteran states, as noted 
above that he was exposed to loud noises in various capacities 
while in the military, but denies any noise exposure, either 
occupationally or recreationally, as a civilian.  However, the 
May 2005 VA examiner opined that the Veteran's hearing loss did 
not occur during or as a result of military service as indicated 
by the fact that the Veteran's hearing was normal upon separation 
and there is no medical evidence of the Veteran having hearing 
loss for many years after service.  Specifically, in forming this 
opinion the examiner notes the absence of complaints of hearing 
loss while in service or immediately after service, noting 
specifically that the Veteran waited approximately 36 years to 
file a claim.  

The Veteran contends that the May 2005 VA examination is not 
adequate because the examiner's rationale for the negative nexus 
is based on the length of time between the Veteran's service and 
the first medical evidence of the Veteran's hearing loss.  
However, the Veteran notes and the Board acknowledges that on a 
1971 VA claim form, the Veteran stated that he had hearing loss 
that started in 1969.  Upon receiving the claim, the VA requested 
further information from the Veteran.  None was provided.  The 
record is silent with regard to further complaints regarding 
hearing loss until the Veteran again sought to reopen a claim in 
April 2004, 35 years after separation and 33 years after his 
initial statement.  The Board further acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and the Veteran is competent to 
observe hearing loss during and post service and that observation 
need not be recorded.  However, while the Veteran is competent to 
provide continuity of symptomatology, as noted above, it is also 
necessary to show that the Veteran is credible in his assertions.  
In this regard, the Board observes that there is no medical 
evidence of record confirming that the Veteran met the criteria 
for hearing loss in 1971.  As noted above, the Veteran's 1969 
separation examination listed his hearing as well within normal 
limits.  The record does not reflect nor does the Veteran claim 
that he received treatment or testing for hearing loss again 
until the May 2005 VA examination.  The Board finds that it is 
reasonable to expect that if the Veteran were suffering from 
hearing loss that was affecting his daily living, he would have 
sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by showing 
of interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  Indeed, the thirty-three 
year silence with regard to complaints of hearing loss stands in 
direct contradiction to the Veteran's assertions that he has 
suffered from hearing loss since service.  It therefore follows 
that his assertion that he has suffered from hearing loss since 
service is not credible.  

The Board further acknowledges the Veteran's contentions, as 
noted in the October 2010 informal hearing presentation, that the 
May 2005 examination is inadequate because the examiner stated 
that the Veteran did not exhibit any hearing loss while in active 
duty service despite the fact that there is evidence that the 
Veteran's hearing did worsen while in service.  Notwithstanding 
that in Hensley, the United States Court of Appeals for Veterans 
Claims indicated that service connection is not precluded for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service, the Board 
observes that there must be sufficient evidence to demonstrate a 
medical relationship between a Veteran's in-service exposure to 
loud noise and a current hearing loss disability.  In this 
regard, the Board finds that as a complete audiological 
examination was conducted, the Veteran's VA treatment and service 
treatment records were reviewed, the examiner's opinion was based 
on that review, and rationale for the examiner's opinion was 
provided, the examination, as noted above, is more than adequate.  
As such, while the Board acknowledges that the Veteran's hearing 
does appear to have worsened while on active duty, his 
audiometric scores upon separation are well within normal limits 
and there is no indication that the Veteran met the criteria for 
hearing loss disability upon separation.  

The Board observes that the Veteran has reported acoustic trauma 
in the military when he was exposed to loud noises associated 
with rocket fire and gunfire.  The Veteran is competent to 
describe the nature and extent of his in-service noise exposure.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board may accept the Veteran's 
testimony regarding the occurrence of exposure to acoustic trauma 
in service.  However, such evidence is not sufficient to 
demonstrate hearing loss while in service.  However, while the 
Board acknowledges the Veteran's statements that he was exposed 
to the acoustic trauma associated with rocket fire and gunfire, 
the Board finds that the contemporary evidence is of greater 
probative weight, and therefore finds that there is no objective 
evidence of hearing loss in service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

Additionally, while acknowledging the 1971 statement regarding 
hearing loss, the Board nevertheless finds that the thirty-six 
year lapse in time between the Veteran's active service and the 
first medical evidence of hearing loss weighs against the 
Veteran's claim.  As noted above, the Board acknowledges that the 
Veteran stated in 1971 that he had hearing loss that started in 
1969, but there is no contemporaneous medical evidence to support 
the Veteran's claim.  Furthermore, the lack of complaint or 
treatment for thirty-three years following the statement further 
works against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc).

In consideration of all the above, the Board finds that while the 
Veteran does have a current diagnosis of hearing loss, according 
to 38 C.F.R. § 3.385, there is no indication that the Veteran was 
diagnosed with hearing loss in service or immediately thereafter 
and no probative medical evidence linking the Veteran's current 
diagnosis of hearing loss with his active duty service.  As such, 
service connection for hearing loss must be denied.

II.  Tinnitus

In addition to bilateral hearing loss, the Veteran also asserts 
that he is entitled to service connection for tinnitus caused by 
in-service noise exposure.  He contends that he first experienced 
ringing in his ears during service in 1968 and that it has been 
constant since that time.  However, after careful consideration 
of the evidence of record, the Board finds that a preponderance 
of the evidence is against awarding service connection for 
tinnitus.

The Board notes, initially, that the Veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has been diagnosed with tinnitus.  
Additionally, the Court has determined that, particularly with 
respect to claims for tinnitus, the Veteran is competent to 
present evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Notwithstanding the foregoing, the Veteran's contentions, 
however, remain subject to a Board analysis of credibility.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's assertions 
regarding the chronicity and continuity of tinnitus since service 
are not credible.

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2010).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until May 2005 when 
the Veteran mentioned ringing in his ears at a medical 
examination, approximately thirty-six years after the Veteran 
left active military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  The Board may consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the May 2005 VA audiological examination the Veteran reported 
that his tinnitus started in 1968 during active duty service and 
has been constant since that time.  The Board acknowledges, and 
has no reason to doubt, the Veteran's assertion that he was 
exposed to acoustic trauma in service.  However, the Board finds 
that contemporaneous evidence from the Veteran's military service 
which reveal no tinnitus on separation and no complaints of 
tinnitus during service to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
conflicting assertions of onset now almost four decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  The only 
evidence that the Veteran has submitted in support of his claim 
are his own assertions that his tinnitus is etiologically related 
to in-service noise exposure.  Indeed, the May 2005 VA examiner 
opined that given no mention of tinnitus in the service treatment 
records and given the presence of normal bilateral audiometric 
thresholds at separation, it is not as likely as not that 
tinnitus occurred during or as a result of military service.  

In consideration of all of the above, the Board finds that the 
more probative evidence indicates that the Veteran's tinnitus is 
not the result of his active military service.  In this regard, 
while the Board notes that the Veteran is currently diagnosed 
with tinnitus, there is no indication that the Veteran complained 
of or was  diagnosed with tinnitus while in active duty service.  
Additionally, the Board acknowledges that the Veteran is 
competent to attest to having experienced ringing in his ears, 
however, as there is no contemporary medical evidence of record 
to corroborate and the only mention of tinnitus in the record 
occurs thirty-six years after the Veteran's separation from 
active duty service, the Board finds that the Veteran's 
assertions that he has suffered from tinnitus since active duty 
service to be not credible.  As such the Board finds that service 
connection for tinnitus must be denied. 

Finally, the Board acknowledges that the Veteran is competent to 
report his symptoms of hearing loss and tinnitus, and the Board 
accepts that he was exposed to noise during service.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, the Board 
finds such attempt to be inconsistent with the more probative 
contemporaneous record.  Specifically, his hearing was determined 
to be normal upon separation, neither tinnitus nor a hearing loss 
disability for VA purposes was shown during service or within the 
initial post-service year, and the initial evidence of tinnitus 
and/or a hearing loss disability for VA purposes was many years 
after service.  Such evidence is far more reliable than the 
Veteran's remote claims.  A determination as to whether the 
Veteran has current disability related to service requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include hearing loss and tinnitus, and the Board 
accepts that he was exposed to noise during service.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 
21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board notes that while the Veteran asserts that he 
currently has hearing loss and tinnitus that has been present 
since service, the lack of contemporaneous evidence in that 
regard diminishes the reliability of the statements.
In this case, as noted above, the Board has accorded more 
probative value to the May 2005 VA opinion.  The examiner 
reviewed the claims file and provided a rationale for the opinion 
based on objective findings and reliable principles.  In 
addition, the opinion is consistent with the contemporaneous 
evidence.

In summary, the competent and probative evidence establishes no 
hearing loss disability or tinnitus during service, normal 
hearing at separation, no hearing loss disability or tinnitus 
within the initial post service year, and a competent and 
probative opinion that the evidence does not provide a basis upon 
which to link a hearing loss disability to service, and that 
tinnitus is not likely related to service, to include any noise 
exposure therein.  Rather, the competent evidence of record 
preponderates against a finding that the Veteran has hearing loss 
or tinnitus related to service or any incident thereof, and 
accordingly service connection for hearing loss and tinnitus must 
be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  
As a preponderance of the evidence is against the Veteran's claim 
of service connection for hearing loss and tinnitus, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


